CaSe 4:32-CV-0888e-BEM BReUeAt ES 7 TRGLBRS AMS

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
V. NO. 4:82C V00866DPM
PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL. DEFENDANTS
MRS. LORENE JOSHUA, ET AL. INTERVENORS
KATHERINE KNIGHT, ET AL. INTERVENORS

PCSSD’S STATUS REPORT REGARDING
FACILITIES

Comes now the Pulaski County Special School District (““PCSSD”) and reports to the
Court as follows.

i. During the August 20, 2015 status conference, the Court directed the parties to
address the facilities obligations of PCSSD and JNPSD at the December status conference.
PCSSD submits this report in compliance with that directive.

2. Dr. Jerry Guess, PCSSD Superintendent, has acknowledged the need for various
facility improvements in order to achieve unitary status in that area. He did this many times
before this Court, the State Board of Education, and in other venues since his hire in June 2011.

3, A global settlement regarding termination of state desegregation funding was
reached by the parties in November 2013. This raised the question of whether PCSSD could
become unitary without continued state desegregation funding. Dr. Guess answered this
question affirmatively with respect to facilities during the hearings held in relation to the global
settlement agreement in November 2013 and January 2014. His primary plan anticipated the

detachment of Jacksonville. which had been agreed to by the parties in the global settlement.

PLAINTIFF”

i EXHIBIT

 

s
e 4:19-cv-00655-BSM Document 59-4 Eiled 10/14/20 Page 2 of 6
C&S 489-8) 00866. DEM Document 5170 Filed 12/02/15 Page 2 of 6

4. Dr. Guess’s plan called for improving facilities throughout the district. However,
he specifically emphasized a new high school to replace Wilbur D. Mills University Studies

High School (“Mills”) and an alternative facility for Fuller Middle School (“Fuller”) in the

southeast quadrant of the district, the inadequacy of which Joshua had long protested. These

plans evolved into what became known as “Plan A” and “Plan B.”
5. Following the Court’s approval of the settlement agreement in January 2014,

which authorized the Jacksonville detachment, the focus of facilities discussions narrowed to
plans for the remainder of PCSSD. Plan A contemplated circa $200,000,000.00 of
improvements to almost every school remaining in the district but required passage of a millage
by PCSSD voters. Plan B required only construction of a new Mills and conversion of the
existing Mills to a middle school to replace Fuller, with available funds of $50,000,000.00.

6. PCSSD published notice in the Arkansas Democrat Gazette on January 26 and
February 2, 2014 that the district was soliciting bids for general contractors/construction
managers. Submission of bids opened February 27, 2014. PCSSD initiated the same process for
architects by publishing a similar notice in the Democrat Gazette requesting bids on October 26,
27, and 29, 2014. Submission of bids opened November 7, 2014.

Us In December 2014, PCSSD and Joshua filed a joint motion to supplement Plan
2000 as it pertains to facilities. (See Doc. 5084). That motion committed the district in writing
to pursuing either Plan A or Plan B. Both Plan A and Plan B anticipated constructing the new
high school for Mills “as near as practical to [its] existing location[].” (Id. p. 2). Additionally,
PCSSD committed to beginning consitontion of the new Mills High School, whether pursuant to

Plan A or Plan B, “promptly after any millage election.” (Id. at p. 3). The Court approved the

facilities modification by its Order dated January 12,2015. (See Doc. 5091).
Case 4:82-EV-0088eBRM BOCume St7o Hyer TAI As

8. The millage election was held on May 12, 2015 and soundly defeated. Following
the voters’ rejection of the proposed millage increase, PCSSD immediately began making plans
to comply with Plan B. Its specific efforts are detailed as follows.

A. On or about June 29, 2015, PCSSD contracted with the Wittenberg,
Delony, and Davidson firm for architecture services for the Mills high school and middle school
projects.

B. On or about June 30, 2015, PCSSD contracted with Baldwin & Shell
Construction Co., Inc. for general contractor and construction management services for the Mills
high school and middle school projects.

C. It had been determined prior to the millage election that PCSSD had
sufficient borrowing power secured by second lien bonds (which may be issued without popular
vote approval) to finance the projects contemplated by Plan B. Commissioner Key approved the
bond sale.

D. Bonds were offered by Stephens, Inc. on or about August 27, 2015 and
received one bid, which the district rejected. Stephens offered the bonds again on or about
October 7, 2015, received multiple offers, and selected the bid with the most favorable interest
rate to the district. Stephens then sold the bonds, PCSSD received payment for the bonds, and
those funds were deposited with Arvest Bank.

E Following Commissioner Key’s approval of the sale of bonds, PCSSD
Operations staff began the schematic design phase: conducting surveys and a traffic study in
order to analyze the land, flow, and function of the proposed facility and property to ensure that
it works harmoniously with traffic, the new middle school, the central office, and other

surrounding areas. The district also completed a program of requirements to calculate needed

uo
CASS £39-G/00886.DEM BSSuMeNt S17) HG OHAS PARRA G%

square footage and facility functions (i.e., a gymnasium, auditorium, and sports facilities). The
schematic design phase is largely complete but is still being refined. The program of

requirements contemplates a 147,403 square foot facility for the new high school, in order to

serve a projected 700-student enroliment. A planning package was submitted to the Little Rock
city planning commission on November 23, 2015 in order to comply with the city’s planning
review process guidelines.

F. Currently, WDD is refining the schematic design. Next, the architects will
begin design development. Baldwin & Shell is involved in assessing the financial impact of
design decisions as they are made. PCSSD has requested from Baldwin & Shell but not yet
received an expected expenditure schedule. Joshua will be consulted and informed about the
design process.

G. The site selected for the new high school is behind the current Fuller
Middle School and Fuller Annex. In order to begin construction, the district has been working
on moving the Special Education administrative staff, which is currently located in the Fuller
Annex, into the Pulaski East building on Neely Road. Transportation training, which was
formerly behind the current Mills facility, has also been moved to Pulaski East. Renovations to
Pulaski East are underway and anticipated to be complete by Spring Break 2016. Once the
Special Education administrative staff has moved out of the Fuller Annex, that building will be
demolished, a process that will take approximately 4-5 weeks. By that time, the building design
plans should be near completion and the land can be cleared and cleaned up as needed. PCSSD
anticipates heavy construction on the new high school to begin around June or July 2016.

H. Once the new high school is completed (projected December 2017),

PCSSD will begin sustainment, restoration, and modernization projects necessary at the old Mills
EaSe 4:83-EV-B088E-BPM BOCUmeAt Bio HRA TAMU

facility in order to convert it into a first-class middle school. The district projects that it will take
six months to complete this process and move students and equipment from Fuller to the new
middle school in the summer of 2018. Fuller will be demolished circa June or July 2018 in order
to construct a parking lot for the new high school in July or August 2018.

9. Dr. Guess, PCSSD attorneys, and PCSSD staff have conducted numerous
meetings with Joshua, including but not limited to a Plan 2000 monitoring meeting held on May
27, 2015, a meeting with Brad Chilcote, an architect with WDD, on November 4, 2015, and the
monthly meetings ordered by the Court following the August status conference. Those meetings
were held on September 23, October 29, and November 17, 2015. Joshua and PCSSD
representatives have also had verbal and written communication regarding the construction

process.

WHEREFORE, PCSSD respectfully reports to the Court as stated above for the Court’s

information and comments at the December 16, 2015 status conference.

Respectfully submitted,

M. Samuel Jones III (76060)
MITCHELL, WILLIAMS, SELIG,
GATES & WOODYARD, P.L.L.C.
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201
Telephone: (501) 688-8800
Facsimile: (501) 688-8807

E-mail: sjones@mwlaw.com

Allen P. Roberts (64036)

ALLEN P. ROBERTS, P.A.

325 Jefferson St., S.W. P.O. Box 280
Camden, Arkansas 71711-0280
Phone: (870) 836-5310

Facsimile: (870) 836-9662

Email: allen@aprobertslaw.com

 

Un
E888 483-G)-0086658M BSSUMSAt Size PIRAADOYAS PeeeSe%

and

Whitney F. Moore (2009193)
FUQUA CAMPBELL, P.A.
Riviera Tower

3700 Cantrell Road, Suite 205
Little Rock, Arkansas 72202
Telephone: (501) 374-0200
Facsimile: (501) 975-7153

wmoore(@fc-iawvers.com

 

By:  /s/ Whitney F. Moore
Whitney F. Moore
Attorneys for Pulaski County Special School
District
CERTIFICATE OF SERVICE

I, Whitney F. Moore, do hereby certify that on December 2, 2015, I electronically filed

All counsel of record

the foregoing with the Clerk of Court using the CM/ECF system, which shall send notification of
such filing to:

/s/ Whitney F. Moore
Whitney F. Moore
